Citation Nr: 1018110	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-00 116A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder 
(claimed as loss of teeth), to include as secondary to 
service-connected type II diabetes mellitus and as due to 
herbicide exposure, for purposes of receiving compensation.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2006 
rating decision by the Philadelphia, Pennsylvania RO.  In 
November 2008, the Veteran testified before a Decision Review 
Officer at a hearing at the RO; a transcript of the hearing 
is of record.  

In July 2009 the Board remanded this issue for further 
development and to schedule a Travel Board hearing.  In 
January 2010, the Veteran testified before the undersigned at 
a hearing at the RO; a transcript of that hearing is also of 
record.  

The July 2009 Board Remand included entitlement to VA dental 
treatment as part of the issue in this case.  However, as the 
Veteran is receiving VA dental treatment, that aspect of the 
claim is now moot.  See Travel Board hearing transcript at 3.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has any compensable dental disability as a result 
of service, including as a result of exposure to herbicides 
or secondary to his service-connected diabetes mellitus; his 
tooth loss is due to periodontal disease.  


CONCLUSION OF LAW

The Veteran's tooth loss due to periodontal disease is not a 
compensable disability; service connection for loss of teeth, 
including as a result of exposure to herbicides or secondary 
to his service-connected diabetes mellitus, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.381, 4.150 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___, 129 S.Ct. 1696 (April 
21, 2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by letters sent 
to the Veteran in September 2005, December 2005, February 
2006, and March 2006, as well as by telephonic notice in 
March 2006 (all prior to the initial RO decision in this 
matter) that fully addressed all notice elements under 
38 C.F.R. § 3.159.  The letters and the RO personnel who 
spoke with him telephonically informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The notice 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements (although such 
notice is moot in this case), in March 2006 the RO provided 
the Veteran notice of what type of information and evidence 
was needed to establish disability ratings, as well as notice 
of the type of evidence necessary to establish an effective 
date, and effectively satisfied the remaining notice 
requirements.  Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board.  

VA also has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records (STRs) and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO obtained the STRs, including the service dental records, 
as well as VA and private records of postservice medical and 
dental treatment.  His claims folders were reviewed by a VA 
dentist in November 2008 who provided a pertinent VA medical 
opinion.  This medical opinion was based on comprehensive 
review of the medical history (the November 2008 dentist 
specifically noted that the claims folders had been reviewed 
in connection with the opinion).  The November 2008 dentist 
in particular noted his review of the service dental records 
and of panoramic radiographs taken in service and more 
recently in 2007.  The examiner also provided a rationale for 
his conclusions.  This medical opinion is sufficient for 
rating purposes.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

In July 2009 this case was remanded to associate post-service 
VA dental treatment records from Wilmington, Delaware, with 
the claims folders and to afford the Veteran a Travel Board 
hearing.  The RO complied with the remand directives in full, 
associating Wilmington dental records through 2009 with the 
claims folder, and the Veteran appeared at a Travel Board 
hearing before the undersigned in January 2010.  Thus, there 
has been substantial compliance with the directives of the 
Board remand.  Evidentiary development in this matter is 
complete to the extent possible.  The Veteran has not 
identified any pertinent evidence that is outstanding.  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.

II.  Legal Criteria and Analysis

The Veteran is seeking compensation for his dental condition.  
Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  Secondary service connection is available where 
a service- connected disability directly caused another 
disability and where a service-connected disability has 
aggravated a non- service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran testified that he believes that his periodontal 
disease, which led to his tooth loss, was caused by his 
service-connected diabetes mellitus or exposure to herbicides 
in service.  The Veteran served in Vietnam during the Vietnam 
War; therefore, exposure to herbicides is presumed.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  However, dental 
disorders are not among the enumerated diseases that may be 
presumed service connected based on Agent Orange exposure.  
See 38 C.F.R. §§ 3.307, 3.309.  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341 (1994). 
Disability compensation may be provided for certain specified 
types of service-connected dental disorders.  For other types 
of service-connected dental disorders, the claimant may 
receive treatment only and not compensation.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Considering the evidence in light of the above, the Board 
finds that the Veteran does not have a compensable dental 
disability.  Notably, he has not submitted any competent 
evidence showing that he suffers from any of the disabilities 
included under 38 C.F.R. § 4.150.  The evidence reveals that 
his loss of teeth resulted from periodontal disease (for 
which compensation may not be awarded).

The November 2008 VA dentist who reviewed the Veteran's STRs 
concluded that his military dental records "do not reveal 
any periodontal disease," and his in-service dental X-rays 
showed "excellent periodontal bone health."  The Veteran's 
private dental treatment records from 1983 to 2003 are 
associated with the claims folders.  Private medical records 
reveal that the Veteran was diagnosed with Type II diabetes 
mellitus in 1999.  

VA treatment records show that the Veteran began receiving VA 
dental treatment in approximately 2007.  In February 2007, 
following a comprehensive oral examination, a VA dentist 
concluded that the Veteran's "remaining teeth are 
unrestorable due to caries and severe periodontal disease."  
The Veteran's teeth were extracted in 2009, and he currently 
has full upper and lower dentures.  

The Veteran has supported his contentions with information 
printed off the Internet from organizations like the American 
Dental Association which states that tooth decay and 
periodontal disease are among the most common oral health 
problems associated with diabetes.  He has also submitted an 
October 2008 statement from the dentist who treated him 
privately for many years which stated, in its entirety, 
"[T]he Veteran was examined by me today and needs extraction 
of his mandibular teeth numbers 22, 25, 26, and 32.  This was 
caused as likely as not [sic] his diabetes and Agent Orange.  
Please consider his treatment of extraction and fabrication 
of a full mandibular denture." 

The evidence against the claim includes a November 2008 VA 
dental opinion which concluded that the Veteran's service 
dental records and X-rays showed excellent dental health in 
service.  The examiner also opined:

his periodontal disease is not caused by 
his service-connected diabetes mellitus.  
The dental research shows that if 
excellent plaque control and professional 
scalings are accomplished on a routine 
basis a diabetic patient can keep his 
teeth throughout his life.  Periodontal 
disease is caused by the a [sic] 
bacterial infection and if the bacteria 
are removed daily by the patient through 
proper oral hygiene methods the 
periodontal disease will not occur or 
progress.   

The Board finds the "negative" opinion of the VA examiner 
that there was no evidence of dental disability in service 
and that diabetes mellitus did not cause the Veteran's 
periodontal disease, to be more persuasive and probative than 
the "positive" opinion provided by the Veteran's private 
dentist.  This is so because the VA dentist provided more 
detailed, and better explained, findings than the private 
dentist.  The private dentist's opinion provides an 
insufficient basis for a grant of service connection because 
it contains no rationale.  See Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008) (holding that to be adequate a medical 
opinion must provide a rationale for its conclusions). 

Further, the VA dentist clearly stated that he had the 
benefit of a historical review of the Veteran's dental 
history, including his service dental records, when preparing 
his opinion.  The private dentist, on the other hand, did not 
indicate whether, or to what extent, the Veteran's dental 
history had been considered when preparing his opinion.  The 
preponderance of the evidence is against a claim for direct 
service connection as it shows that the Veteran has no 
compensable dental disorder that was incurred in service, 
including due to exposure to herbicides.  Further, the 
preponderance of the evidence is against the claim on a 
secondary basis because it shows that the Veteran has no 
compensable dental disorder than was caused by his service-
connected diabetes mellitus.  For these reasons and bases, 
the preponderance of the evidence is against the claim, so it 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also gives little probative value to the medical 
treatise evidence provided by the Veteran.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  In this case, the Veteran's citation to Internet 
articles is an attempt by a layperson to apply general 
medical principals to the Veteran's claim.  Because the 
evidence is general (i.e., not particular to the Veteran), 
and because the Veteran is not competent to speculate on the 
application of the medical treatise to his claim, the 
citation to these articles by a layman cannot support a grant 
of service connection.  This is particularly true, as here, 
where the medical opinion provided by a medical professional, 
the VA dentist, contradicts the Veteran's argument:  "The 
dental research shows that if excellent plaque control and 
professional scalings are accomplished on a routine basis a 
diabetic patient can keep his teeth throughout his life."

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his current dental 
problems and his exposure to herbicides in service and his 
diabetes mellitus.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, whether he 
has compensable dental disability (as defined by VA 
regulation) as a residual of exposure to herbicides in 
service or secondary to a service-connected disorder is not 
the type of question for which a layperson can provide 
competent opinion evidence.  Competent evidence has been 
provided by the VA dentist who reviewed the Veteran's file 
and by the dental records which are associated with the 
claims file.  The Board attaches greater probative weight to 
the clinical findings than to the Veteran's statements.  See 
Cartright, 2 Vet. App. at 25.  
The Board concludes that the preponderance of the evidence is 
against this claim of service connection, and that there is 
no doubt to be resolved.  Hence, the appeal must be denied.


ORDER

Service connection for compensation purposes for a dental 
disability, including loss of teeth, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


